Title: To Alexander Hamilton from Timothy Taylor, 10 June 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Danbury June 10th. 1799
          
          I have the honor to inclose to you letters from Genl. Tracy & Colonel Talmadge in recommendation of Mr. Abijah Fenn of Waterbury for the appointment of Lieutenant in the Regiment under my Command; from the recommendation and appearance of the Gentleman I am induced to wish the recommendation may succeed, he wishes to be annexed to Capt. Sandford’s Company in the place of Waters Clarke Adjutant, I have heretofore recommended John Beers for that vacancy, but am informed that Joseph A. Wells of Capt. Ranney’s Company has declined his appointment, and it would be agreable to me to have Mr. Beers (if he should obtain) annexed to that company and Mr. Fenn to Capt. Sandford’s—from the recommendation of Genl. Tracy I take the liberty to recommend Ambrose Terry Hitchcock of Granby for a Lieutenancy in Capt. Copeland’s company vice James Gordon Jr. Quarter Master—
          I have the honor &c
          
            (Signed) Tim. Taylor
          
          Major Genl. Hamilton
        